                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        October 09, 2018
                            UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

CARLOS SALAZAR ZAVALA                            §
    Petitioner                                   §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:18-CV-247
                                                 §
LORIE DAVIS, Director, Texas                     §
Department of Criminal Justice,                  §
Correctional Institutions Division,              §
       Respondent

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

         The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Carlos Zavala=s action pursuant to 28 U.S.C. ' 2254. After having reviewed the said

Report and Recommendation, and no objections having been filed by either party, the Court is of

the opinion that the conclusions in said Report and Recommendation should be adopted by this

Court.

         It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Juan F. Alanis' Report and Recommendation entered as Docket

Entry No. 2 are hereby adopted by this Court.

         FURTHER, the Court, having adopted the magistrate judge=s conclusions, is of the

opinion that a certificate of appealability should be DENIED, and that Petitioner=s Petition for

Writ of Habeas Corpus under 28 U.S.C. ' 2254 should be DISMISSED.

         The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.

         SO ORDERED this 9th day of October, 2018, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge

1/1
